     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 1 of 7 Page ID #:1



 1    JONATHAN W. HUGHES (SBN: 186829)
      jonathan.hughes@arnoldporter.com
 2
      ARNOLD & PORTER KAYE SCHOLER LLP
 3    Three Embarcadero Center, 10th Floor
      San Francisco, CA 94111
 4
      Telephone: (415) 471-3100
 5    Facsimile: (415) 471-3400
 6
      ANGEL TANG NAKAMURA (SBN: 205396)
 7    angel.nakamura@arnoldporter.com
 8    ARNOLD & PORTER KAYE SCHOLER LLP
      777 South Figueroa Street, 44th Floor
 9    Los Angeles, CA 90017
10    Telephone: (213) 243-4000
      Facsimile: (213) 243-4199
11
12    Attorney for Defendants CARNIVAL CORPORATION and CARNIVAL PLC

13                    IN THE UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16    TOYLING MAA, individually and as            Case No.: 2:20-cv-06341
      personal representative of the ESTATE       DEFENDANTS CARNIVAL
17    OF WILSON MAA; and the ESTATE               CORPORATION’S AND
18    OF WILSON MAA,                              CARNIVAL PLC’S NOTICE OF
                                                  REMOVAL
19                      Plaintiffs,
20           v.
21
      CARNIVAL CORPORATION & PLC,
22    a Bermuda Corporation; and
23    PRINCESS CRUISE LINES, LTD., a
      Bermuda Corporation,
24
                        Defendants.
25
26
27
28


                                 CARNIVAL’S NOTICE OF REMOVAL
     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 2 of 7 Page ID #:2



 1          Pursuant to 28 U.S.C. §§ 1333, 1441(a), and 1446, Defendants Carnival
 2    Corporation and Carnival plc (incorrectly labeled in the complaint as “Carnival
 3    Corporation & PLC”) hereby give notice of removal of the action, captioned Toyling
 4    Maa et al. v. Carnival Corporation & PLC et al., bearing Case No. 20STCV22145,
 5    from the Superior Court of California, County of Los Angeles, to the United States
 6    District Court for the Central District of California. Defendant Princess Cruise Lines,
 7    Ltd., consents to removal of this action. Pursuant to 28 U.S.C. § 1446(a), Defendants
 8    provide the following statement of grounds for removal.
 9    I.    PROCEDURAL HISTORY
10          1.     Plaintiff commenced this lawsuit in the Superior Court of California,
11    County of Los Angeles, by filing a complaint in Case No. 20STCV22145 on or about
12    May 6, 2019.
13          2.     Pursuant to 28 U.S.C. § 1446(a), attached to this Notice are true and
14    correct copies of the summons and Complaint, as well other process, pleadings, and
15    orders served upon Carnival Corporation and Carnival plc. (See Exhibit A)
16    II.   FEDERAL JURISDICTION
17          3.     This case is removable under 28 U.S.C. § 1441(a), which provides:
18    “Except as otherwise expressly provided by Act of Congress, any civil action brought
19    in a State court of which the district courts of the United States have original
20    jurisdiction, may be removed by the defendant or the defendants, to the district court
21    of the United States for the district and division embracing the place where such
22    action is pending.”
23          4.     This case is one “of which the district courts of the United States have
24    original jurisdiction” because it falls within federal admiralty jurisdiction under 28
25    U.S.C. § 1333(1), which provides: “The district courts shall have original jurisdiction,
26    exclusive of the courts of the States, of … [a]ny civil case of admiralty or maritime
27    jurisdiction, saving to suitors in all cases all other remedies to which they are
28    otherwise entitled.” See Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1069 (2001)
                                                 2
                                        NOTICE OF REMOVAL
     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 3 of 7 Page ID #:3



 1    (explaining that admiralty cases fall within federal courts’ original jurisdiction).
 2          5.     The Complaint makes clear that this case falls within federal admiralty
 3    jurisdiction under § 1333(1). Plaintiffs allege that they contracted COVID-19 aboard
 4    the Coral Princess, a cruise ship operated by Defendant Princess Cruise Lines Ltd.,
 5    as it sailed in South America. (Compl. ¶¶ 91-92, 114.) Plaintiffs’ primary allegations
 6    of negligence relate to Defendants’ “decision to continue cruise ship operations” and
 7    Defendants’ purported failure to take adequate safety precautions on-board. (Id.
 8    ¶ 113.) Federal courts have admiralty jurisdiction when “(1) the alleged wrong
 9    occurred on or over navigable waters, and (2) the wrong bears a significant
10    relationship to traditional maritime activity.” Williams v. United States, 711 F.2d 893,
11    896 (9th Cir.1983). “[V]irtually every activity involving a vessel on navigable
12    waters” is a “traditional maritime activity sufficient to invoke maritime jurisdiction.”
13    See Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005) ((quoting
14    Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 542
15    (1995))). And admiralty jurisdiction governs whether or not plaintiffs label their case
16    an admiralty case. See Adamson v. Port of Bellingham, 907 F.3d 1122, 1126 (9th Cir.
17    2018). Plaintiffs’ case is unquestionably an admiralty case and thus is removable
18    under § 1441(a).
19          6.     For two independent reasons, Plaintiffs cannot rely on § 1333(1)’s
20    “savings to suitors” clause to prevent removal.
21          7.     First, Plaintiffs through a contractual forum selection clause have
22    waived their ability to proceed in state court, even if they otherwise might be able to
23    proceed in state court under the savings-to-suitors clause.
24          8.     Princess’s Passage Contract, which passengers must agree to before
25    boarding the Coral Princess, states unequivocally that:
26          All claims or disputes involving Emotional Harm, bodily injury, illness to or
            death of any Guest whatsoever, including without limitation those arising out
27
            of or relating to this Passage Contract or Your Cruise, shall be litigated in and
28          before the United States District Courts for the Central District of California
                                                 3
                                        NOTICE OF REMOVAL
     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 4 of 7 Page ID #:4



 1          in Los Angeles, or as to those lawsuits over which the Federal Courts of the
            United States lack subject matter jurisdiction, before a court located in Los
 2
            Angeles County, California, U.S.A., to the exclusion of the courts of any other
 3          country, state, city, municipality, county or locale. You consent to jurisdiction
            and waive any objection that may be available to any such action being brought
 4
            in such courts.
 5
      See Princess, Passage Contract § 15(B)(i) (emphasis added), https://www.princess.
 6
      com/legal/passage_contract/pcl.html.1 Plaintiffs point to this specific section of the
 7
      Passage Contract in their complaint. (Compl. ¶ 26.)
 8
            9.     Toyling Maa and Wilson Maa agreed to the terms of the Passage
 9
      Contract before embarking on the Coral Princess.
10
            10.    The Passage Contract’s forum selection clause by its terms applies to
11
      this case. The Complaint seeks damages for wrongful death (Compl. ¶ 114) and
12
      emotional injury based on purported illness (id. ¶ 118-19.) And as explained, this is
13
      not a “lawsuit[] over which the Federal Courts of the United States lack subject
14
      matter jurisdiction” because it falls within federal admiralty jurisdiction, 28 U.S.C.
15
      § 1333.
16
            11.    The Passage Contract’s forum selection clause is valid and enforceable.
17
      The Ninth Circuit has squarely held that a plaintiff can waive his ability to file an
18
      admiralty case in state court pursuant to the savings-to-suitors clause. See Morris v.
19
      Princess Cruises, Inc., 236 F.3d 1061, 1069 (9th Cir. 2001); see also Simonoff v.
20
      Expedia, Inc., 643 F.3d 1202, 1207 (9th Cir. 2011) (applying forum selection clause
21
      in removal context). And a California appellate court has held that the very forum
22
23
      1
        The Passage Contract identifies Princess as the “Carrier,” and in Section 1 provides
24    that “all of Carrier’s rights, exemptions from liability, defenses and immunities under
25    this Passage Contract (including, but not limited to, those described in Section[] …
      15) will also inure will also inure to the benefit of” any of the Carrier’s “affiliated or
26    related companies.” As the Complaint alleges, Carnival Corporation and Carnival plc
27    are “affiliated or related companies” of Princess: Carnival Corporation is Princess’s
      corporate parent, and Carnival plc is Carnival Corporation’s affiliate. (Compl. ¶¶ 14,
28
      21.)
                                                  4
                                        NOTICE OF REMOVAL
     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 5 of 7 Page ID #:5



 1    selection clause at issue here is enforceable and precludes litigation of admiralty
 2    cases in state court, notwithstanding the savings-to-suitors clause. Korman v.
 3    Princess Cruise Lines, Ltd., 32 Cal. App. 5th 206, 223 (2019) (dismissing case filed
 4    in state court); see also DeRoy v. Carnival Corp., ___ F.3d ___, 2020 WL 3525536,
 5    at *9 (11th Cir. June 30, 2020) (enforcing similar forum selection clause and holding
 6    that it required plaintiffs to file suit in federal court); Oltman v. Holland America Line
 7    USA, Inc., 178 P.3d 981 (Was. 2008) (similar).
 8          12.    Second, even absent the Passage Contract, this case would be removable
 9    as “a civil action … of which the district courts of the United States have original
10    jurisdiction.” 28 U.S.C. § 1441(a).
11          13.    Prior to 2011, the relevant federal removal statute provided that
12    defendants could remove “[a]ny civil action of which the district courts have original
13    jurisdiction” only so long as the case was “founded on a claim or right arising under
14    the Constitution, treaties or laws of the United States.” 28 U.S.C. § 1441(b) (2006).
15    Several courts interpreted this prior language to mean that admiralty cases were not
16    removable to federal court unless there was an independent basis for federal subject
17    matter jurisdiction beyond admiralty. See, e.g., Morris v. TE Marine Corp., 344 F.3d
18    439, 444 (5th Cir. 2003); see also Morris v. Princess Cruises, 236 F.3d at 1069
19    (suggesting the same). The rationale of these decisions was that admiralty claims,
20    although within the original jurisdiction of federal district courts under 28 U.S.C.
21    § 1333, do not technically “aris[e] under” federal law as a substantive matter. See TE
22    Marine, 344 F.3d at 444.
23          14.    But Congress in 2011 eliminated § 1441’s “arising under” limitation. See
24    Federal Courts Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63,
25    125 Stat. 759. The statute now broadly permits removal of “any civil action brought
26    in a State court of which the district courts of the United States have original
27    jurisdiction” unless “otherwise expressly provided by Act of Congress.” 28 U.S.C. §
28    1441(a) (2018). As several courts have now held, this critical change makes
                                                 5
                                        NOTICE OF REMOVAL
     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 6 of 7 Page ID #:6



 1    admiralty cases removable: There is no question that an admiralty case is “a civil
 2    action … of which the district courts of the United States have original jurisdiction,”
 3    and thus it is removable regardless of whether it arises under federal law. See Lu
 4    Junhong v. Boeing Co., 792 F.3d 805, 817 (7th Cir. 2015); Genusa v. Asbestos Corp.,
 5    18 F. Supp. 3d 773, 790 (M.D. La. 2014); Ryan v. Hercules Offshore, Inc., 945 F.
 6    Supp. 2d 772, 778 (S.D. Tex. 2013).
 7           15.    Thus, even if Plaintiffs had not contractually waived any right to file suit
 8    in state court—and they have waived that right—this case remains removable under
 9    § 1441(a) because, as an admiralty case, it falls within the original jurisdiction of the
10    federal district courts.
11    III.   VENUE
12           16.    The Superior Court of California, County of Los Angeles, is located
13    within the Central District of California. Removal to this Court thus satisfies the
14    venue requirement of 28 U.S.C. § 1446(a). In addition, the Passage Contract (cited at
15    Compl. ¶ 26) specifies that venue is proper in the Central District of California.
16    IV.    CONSENT
17           17.    Defendant Princess Cruise Lines Ltd. consents to the removal of this
18    action. (See Exhibit B)
19    V.     TIMELINESS
20           18.    Plaintiffs filed on the state court docket a proof of service on “Carnival
21    Corporation & PLC” that reflects service of process on June 18, 2020. Because there
22    is no legal entity known as “Carnival Corporation & PLC” this purported service of
23    process is ineffective. Nonetheless, and solely for the avoidance of doubt, Carnival
24    Corporation and Carnival plc remove this action within 30 days of June 18, 2020 and
25    this Notice of Removal is timely under 28 U.S.C. § 1446(b)(1).
26
27
28

                                                  6
                                         NOTICE OF REMOVAL
     Case 2:20-cv-06341-DSF-SK Document 1 Filed 07/16/20 Page 7 of 7 Page ID #:7



 1    VI.   NOTICE
 2          19.    The written notice required by 28 U.S.C. § 1446(d) will be filed
 3    simultaneously in the Superior Court of California, County of Los Angeles, with the
 4    filing of this Notice of Removal and will be promptly served on Plaintiffs.
 5    VII. RESERVATION OF ALL AVAILABLE RIGHTS AND DEFENSES
 6          20.    By filing this notice of removal, Defendants do not waive any legal
 7    defenses and expressly reserve their rights to raise any and all legal defenses in
 8    subsequent proceedings.
 9          21.    If any question arises as to the propriety of this removal, Defendants
10    request the opportunity to present written and oral argument in support of removal.
11    VIII. CONCLUSION
12          22.    WHEREFORE, Carnival Corporation and Carnival plc—with the
13    consent of Princess Cruise Lines Ltd.—hereby remove this lawsuit from the Superior
14    Court of California, Los Angeles County, to the United States District Court for the
15    Central District of California, pursuant to 28 U.S.C. §§ 1333, 1441, and 1446 (and
16    any other applicable laws).
17
18    Dated: July 16, 2020                           ARNOLD & PORTER
                                                      KAYE SCHOLER LLP
19
20
21                                                   By: s/ Jonathan W. Hughes
22                                                       Jonathan W. Hughes
                                                         Angel Tang Nakamura
23
24                                                       Attorney for Defendants
                                                         Carnival Corporation and
25                                                       Carnival plc
26
27
28

                                                 7
                                        NOTICE OF REMOVAL
